Citation Nr: 0803072	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  07-17 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an effective date prior to June 30, 2006 
for the grant of service connection for cold injury to the 
feet.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for cold injury to the 
hands.  

3.  Entitlement to service connection for cold injury to the 
hands.  



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to June 
1955.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in August 2007.  

Pursuant to an August 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).  

The veteran's claim was the subject of a previous decision.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  



FINDINGS OF FACT

1.  The RO denied the veteran's original claim of service 
connection for cold injury to the feet in September 2004; he 
did not file a timely appeal.  

2.  The veteran next applied to reopen the claim of service 
connection for cold injury to the feet on June 30, 2006.  

3.  The evidence received since the September 2004 decision 
is not cumulative or redundant of evidence previously of 
record, and the evidence relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
cold injury to the hands, and raise a reasonable possibility 
of substantiating that claim.  

4.  The currently demonstrated cold sensitivity of the hands 
is shown as likely as not to be due to a cold injury reported 
by the veteran to have been sustained during his extensive 
period of active service.  



CONCLUSIONS OF LAW

1.  An effective date earlier than June 30, 2006, the date of 
reopened claim, for the grant of service connection for cold 
injury to the feet is not assignable under the law.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.303, 3.400 
(2007).  

2.  New and material evidence has been received to reopen the 
claim of service connection for cold injury of the hands.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by cold sensitivity of the hands is due 
to an injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a September 2006 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is aware that the September 2006 letter concerned 
the veteran's initial service connection claim for cold 
injury to the feet, not the earlier effective date claim.  
However, the current appeal arose upon the grant of service 
connection in January 2007.  

The question of whether a further VCAA letter for such a 
"downstream" issue is required was addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In this precedent opinion, the General Counsel held 
that, in such circumstances, a Statement of the Case was 
required in cases involving a "downstream" issue, but 
38 U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Id.  Here, the requirement of a Statement of 
the Case was met in April 2007.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, the VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.   The VCAA 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  

A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
January 2007 rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

The Board is aware of the considerations of the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), regarding the need for 
notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  

However, there is no violation in this case.  In the 
September 2006 letter, the veteran was advised of both the 
type of evidence needed to reopen his claim and what was 
necessary to establish entitlement to the claimed benefit.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the September 2006 letter the RO notified the veteran of 
the evidence necessary to establish both disability ratings 
and effective dates in compliance with these requirements.  
Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Effective Date

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).  

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  

In cases where the evidence is received after the final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157.   

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1). 
 

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).  

In the present case, the veteran's initial claim of service 
connection for cold injury to the feet was received by the RO 
on March 3, 2004.  In an unappealed September 2004 rating 
decision, the RO denied service connection for cold injury to 
the feet.  

The veteran's application to reopen his claim of service 
connection for cold injury to the feet was received by the RO 
on June 30, 2006.  In January 2007, the RO granted service 
connection and assigned separate 10 percent evaluations for 
each foot.  These 10 percent evaluations were effective as of 
June 30, 2006, the date of receipt of the reopened claim.  

The veteran asserts that his effective date should be March 
3, 2004, the date of receipt of his original claim by the RO.  
However, the Board notes that the RO denied service 
connection for his initial claim in a September 2004 rating 
decision.  The veteran was notified of this decision in 
September 2004, but failed to appeal this decision.  Thus, 
the September 2004 decision became final.  See 38 C.F.R. 
§§ 3.400(q)(1)(i) and 20.1103.  

38 C.F.R. § 3.400(q)(1)(ii) provides that in cases of a final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  In this instance, the date of receipt of the new 
claim was June 30, 2006.  Thus, an earlier effective date in 
this case is not for application under the law.  

The Board notes that the veteran did not submit additional 
evidence or any statement expressing his disagreement until 
after the initial September 2004 decision became final.  

Accordingly, June 30, 2006, date of receipt of the reopened 
claim is the earliest for the grant of service connection for 
the residuals of a cold injury to the feet.  


III.  New and Material 

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's original claim of service 
connection for cold injury to hands was denied in a rating 
decision by the RO in September 2004.  The veteran did not 
timely appeal this decision.  Thus, the decision is final 
under 38 U.S.C.A. § 7105.  

Thus, the Board must ascertain whether new and material 
evidence has been received to reopen the claim.  

Since the September 2004 rating decision, the veteran has 
submitted VA treatment records dated in June 2006.  A VA 
examination was conducted December 2006 and diagnosed the 
veteran with cold sensitivity in both hands.  

Finally, the veteran testified at his hearing in August 2007 
about the cold injury to both his hands and feet sustained in 
service.  

This new evidence of record raises a reasonable possibility 
of substantiating the veteran's claim.  

Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for cold injury to the 
right and left hands.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board has reviewed the veteran's service medical records 
and observes that they are devoid of complaints, findings or 
treatment for hand injury due to cold weather exposure.  
Subsequent to service, during a December 2006 VA examination, 
the veteran reported he was exposed to extreme cold while 
stationed in Germany in the winter of 1952.  Since that time, 
the veteran complained of having a burning and tingling pain 
in his hands in cold weather.  He rated the pain as 8 out of 
10.  Hydrocodone, used about 1-2 times a week, relieved some 
of the pain symptoms in the hands.  

On examination, there was no swelling or bony deformity of 
the hands, except for the pip joints of the left and right 
hands.  There were no anatomical defects of the hand or 
fingers, and the veteran had full range of motion.  Grip 
strength and coordination in the hands was normal.  He had 
normal sensation to light touch and pinprick in the hands.  
He had normal grip strength to resistance in the hands, 
normal strength to gravity and resistance in both wrists, and 
normal strength to gravity and resistance in both elbows.  

Degenerative changes were seen in the hands on x-ray study, 
but there was no evidence for unusual arthropathy.  The 
veteran was diagnosed with cold sensitivity in both hands and 
degenerative joint disease in both hands.  

The examiner concluded that an opinion regarding cold 
sensitivity in both hands and its relation to the service 
could not be offered, because any opinion would be 
speculation.  The examiner noted that the veteran was seen 
for cold injury to feet during service, but was unable to 
make a direct connection to the cold injury of the hands.  
The examiner opined that the veteran "might have had cold 
injury to the hands at the same time as the feet, but this 
[was] not mentioned."

Currently, the evidence of record supporting the veteran's 
claim include his own statements about events that took place 
in service, as indicated in his hearing testimony.  In this 
regard, the Board finds the veteran's statements to be 
credible and probative as to the matter of his sustaining a 
cold injury to the hand during service.  

Given the findings of cold sensitivity at the recent VA 
examination, the Board finds the record to be in relative 
equipoise in showing that the veteran currently has residual 
impairment due to a cold injury to the hands that as likely 
as not was sustained in service.  Thus, by extending the 
benefit of the doubt to the veteran, service connection for 
cold injury to the hands is warranted.  


ORDER

An effective date earlier than June 30, 2006, for the grant 
of service connection for cold injury to the feet is denied.  

As new and material evidence has been received to reopen the 
claim of service connection for cold injury to the hands, the 
appeal to this extent is allowed.  .

Service connection for the residuals of a cold injury to the 
hands is granted..  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


